DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 12-13: .  This is for the consistency of the grammar of the claim.
Line 13: .  This is for the consistency of the grammar of the claim.
Claim 6 is objected to because of the following informalities:  
Line .  This is for the consistency of the grammar of the claim.
Claim 10 is objected to because of the following informalities:  
Line .  This is for the consistency of the grammar of the claim.
Claim 11 is objected to because of the following informalities:  
Line 2: “connecting” should be recited as “connects”.  This is for the consistency of the grammar of the claim.
Line .  This is for the consistency of the grammar of the claim.
Claim 12 is objected to because of the following informalities:  
Line 13: “by rotating the drive ring” should be recited as “by a rotation of the drive ring”.  This is for the consistency of the grammar of the claim.
Claim 15 is objected to because of the following informalities:  
Line 3: “connecting” should be recited as “connects”.  This is for the consistency of the grammar of the claim.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the axial direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be to change “the axial direction” in claim 1 to “an axial direction”.
Claim 3 recites the limitation "the axial direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be to change “the axial direction” in claim 1 to “an axial direction”.
Claim 6 recites the limitation "the " in line 5.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be to change the dependency of the claim from claim 1 to claim 3 or change ”the tips of the teeth” to “ a tip of a teeth”.
Claim 8 recites the limitation “the first stage impeller has a higher flowrate in the extended position” in line 2-3. This renders the claim indefinite due to it being unclear what the are of flow rate is being compared to in the claim.
Claim 11 recites the limitation “an actuator and an actuation linkage assembly connecting the actuator to the drive ring” in line 2. This renders the claim indefinite due to it being unclear if the actuator is connecting itself the actuator to the drive ring. Suggested correction would be to change the limitation to “an actuator and an actuation linkage assembly, wherein the actuation linkage assembly connects the actuator to the drive ring”. 
Claim 12 recites the limitation "the rotation" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be to change “rotating” to “a rotation of the”.
Claim 13 recites “an axial direction” limitation. It is unclear if this the same “an axial direction” between the same “a retracted position and an extend portion” in claim 12. The examiner believe the axial direction in claim 12 and 13 are the same.
Claim 14 recites the limitation "the teeth" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction would be to change the dependency of the claim from claim 12 to claim 13 or change ”the teeth” to “a teeth”.
Claim 15 recites the limitation “an actuator and an actuation linkage assembly connecting the actuator to the drive ring” in line 2. This renders the claim indefinite due to it being unclear if the actuator is connecting itself the actuator to the drive ring. Suggested correction would be to change the limitation to “an actuator and an actuation linkage assembly, wherein the actuation linkage assembly connects the actuator to the drive ring”.
Claims 2, 4-5, 7, and 9-10 depend on indefinite claims. Therefore, rendering these claims indefinite.

Double Patenting
Claims 1-4 and 12-14 of this application is patentably indistinct from claims 1 and 4-6 of Application No. 16/863764. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-6 of U.S. Patent No. Allowed but not published with Application No. 16/863764 in view of Sommer et al. US 8567207. Sommer teaches that an actuator is used to move a throttle to extend and retract adjustment mechanism in Col 6, line 58-61. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have Application No. 16/863764 control valve to be opened and closed by a throttle ring and actuator to control the amount of fluid in the compressor (Col 1, line 35-45).

Instant application
Application: 16/863764
Claim 1:
A centrifugal compressor for compressing a fluid, comprising:
a first stage impeller;
a second stage impeller;
a side stream injection port located between the first stage impeller and the second stage impeller, the side stream injection port configured to receive a side stream of the fluid; and

a throttle ring configured to move through the side stream injection port between an extended position and a retracted position,

wherein in the extended position, the throttle ring obstructs flow of the side stream of the fluid through the side stream injection port and partially obstructs the interstage flow of the fluid through the channels, and in the retracted position, the throttle ring allows the side stream of the fluid to flow through the side stream injection port.

Claim 1:
A centrifugal compressor, comprising: 
a first stage impeller; 
a second stage impeller; 
a side stream injection port located between the first stage impeller and the second stage impeller, the side stream injection port configured to receive a side stream of a fluid; and 


a capacity control valve, the capacity control valve configured to extend and retract through the side stream injection port,

the capacity control valve is configured to be extended into a flow from the first stage impeller to the second stage impeller; and the capacity control valve is configured to be extended through the side stream injection port between an open position where the side stream of the fluid can flow through the side stream injection port and a closed position where the capacity control valve obstructs flow of the side stream of the fluid through the side stream injection port.
Claim 1:
a plurality of guide vanes forming channels located between the first stage impeller and the second stage impeller, the channels configured to direct an interstage flow of the fluid from the first stage impeller to the second stage impeller;

Claim 6:
one or more deswirl vanes between the first stage impeller and the second stage impeller.
Claim 1:

a throttle ring;
a drive ring; and

linkage assemblies connecting the drive ring to the throttle ring such that rotation of drive ring moves the throttling ring in the axial direction between the retracted position and the extended position. 
From the same field of endeavor, Sommer et al. US 8567207 teaches: 
Diffuser ring (210)
Ring of adjustment mechanism (212) that connects to actuator (650)
Adjustment mechanism (212) that connects the rings and rotates to extend and retracts the diffuser ring (210) 
Claim 2:
wherein the throttle ring includes teeth, and in the extended position, the teeth of the throttle ring are disposed in and obstruct the channels.
Claim 4:
wherein in the open position, a tip of the capacity control valve at an end of the curved surface is within the side stream injection port.
Claim 3:
wherein the teeth extend in the axial direction and include tips that curve radially inward.
Claim 4:
wherein in the open position, a tip of the capacity control valve at an end of the curved surface is within the side stream injection port.
Claim 4:
wherein in the retracted position, the teeth of the throttle ring are disposed in the side stream injection port.
Claim 5:
wherein the capacity control valve extends and retracts in a direction perpendicular to the direction of flow from the first stage impeller to the second stage impeller.
Claim 12:
A method of operating a centrifugal compressor, the centrifugal compressor including 
a first stage impeller, 
a second stage impeller, and the method comprising:
compressing a fluid with the first stage impeller;

actuating a throttle ring to adjust a flow of the fluid in the interstage flow into the second stage impeller,

an interstage flow of the fluid discharged from the first stage impeller to an inlet of the second stage impeller; 

wherein in the extended position, flow of the side stream of the fluid through the side stream injection port is obstructed by the throttle ring and flow of the interstage fluid through the channels is obstructed by the throttle ring, and in the retracted position, the side stream of the fluid flows through the side stream injection port and into the inlet of the second stage impeller.
Claim 1:
A centrifugal compressor, comprising: 


a first stage impeller; 
a second stage impeller; 




a side stream injection port located between the first stage impeller and the second stage impeller, 

the side stream injection port configured to receive a side stream of a fluid; and 


a capacity control valve, the capacity control valve configured to extend and retract through the side stream injection port, wherein: the capacity control valve has a curved surface facing a direction of flow from the first stage impeller to the second stage impeller; the capacity control valve is configured to be extended into a flow from the first stage impeller to the second stage impeller; and the capacity control valve is configured to be extended through the side stream injection port between an open position where the side stream of the fluid can flow through the side stream injection port and a closed position where the capacity control valve obstructs flow of the side stream of the fluid through the side stream injection port.
Claim 1:
a plurality of guide vanes and a side stream injection port each respectively located between the first stage impeller and the second stage impeller,
directing, via channels formed by the plurality of guide vanes,
Claim 6:
one or more deswirl vanes between the first stage impeller and the second stage impeller.
Claim 1:

the centrifugal compressor including the throttle ring, 

a drive ring, and 


linkage assemblies connecting the drive ring to the throttle ring, and the actuating of the throttle ring including:
moving the throttle ring in an axial direction between a retracted position and an extended position by rotating the drive ring, the rotation of the drive ring causing the throttle ring to move in the axial direction
From the same field of endeavor, Sommer et al. US 8567207 teaches:
Diffuser ring (210)


Ring of adjustment mechanism (212) that connects to actuator (650)

Adjustment mechanism (212) that connects the rings and rotates to extend and retracts the diffuser ring (210)
Claim 13:
wherein the throttle ring includes teeth, and the moving of the throttle ring in an axial direction between the retracted position and the extended position includes: moving the throttle ring from the retracted position to the extended position, which includes moving the teeth into the channels, and moving the throttle ring from the extended position to the retracted position, which includes withdrawing the teeth from the channels.
Claim 5:
wherein the capacity control valve extends and retracts in a direction perpendicular to the direction of flow from the first stage impeller to the second stage impeller.
Claim 14:
wherein moving the throttle ring from the extended position to the retracted position includes moving the teeth along the axial direction into the side stream injection port.
Claim 5:
wherein the capacity control valve extends and retracts in a direction perpendicular to the direction of flow from the first stage impeller to the second stage impeller.



Allowable Subject Matter
Claims 1 and 13 have the allowable subject matter where the control valve extending into the flow that’s from the first impeller to the second impeller to obstruct the flow from the injection port. The closest prior art of Sun US 9382911 in view of Masuda US 20180119569 has a valve that extends into a port. There is no motivation to have the valve extend into the flow passage between impellers to block the injection of fluid while also influencing the flow in that passage.
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745